PER CURIAM.
The defendant was charged with violating two conditions of probation. The evidence at the hearing would support the trial court’s revocation of probation on either of the two grounds. However, the order revoking probation did not state which condition or conditions defendant had violated. Therefore, the case is remanded to the trial court for a correction of the order to indicate which condition or conditions of probation were found to have been violated.
SCHEB, A.C.J., and LEHAN and FRANK, JJ., concur.